                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


CENGAGE LEARNING, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC d/b/a MACMILLAN LEARNING, ELSEVIER
INC., MCGRAW HILL LLC, and PEARSON
EDUCATION, INC.,

           Plaintiffs,
     v.

DOE 1 d/b/a ALLEBOOKSVITAL.COM, DOE 2 Case No. 20-cv-769-JGK
d/b/a ANLIFESTYLES.COM, DOE 3 d/b/a
BLOGSHIRTS68.CLUB, DOE 4 d/b/a
BOOKDESKSHOP.COM, DOE 5 d/b/a
BOSSIVA.COM, DOE 6 d/b/a
DUPLANACA.COM, DOE 7 d/b/a
DURANBOOKS.COM, DOE 8 d/b/a
EBESTREADER.COM, DOE 9 d/b/a
EBOOK.ENGASTORE.COM, DOE 10 d/b/a
EBOOKCLOUDS.COM, DOE 11 d/b/a
EBOOKLISTTOP.COM, DOE 12 d/b/a
EBOOKSMARTLY.COM, DOE 13 d/b/a
EBOOKSNOW.ORG, DOE 14 d/b/a
EBOOKSPACES.COM, DOE 15 d/b/a
EBOOKSPOT.SHOP, DOE 16 d/b/a
EBOOKSROCKET.COM, DOE 17 d/b/a
ECOEBOOK.COM, DOE 18 d/b/a
EDUPLIFY.COM, DOE 19 d/b/a
EPERFECTEDU.COM, DOE 20 d/b/a
ESTORESELECT.COM, DOE 21 d/b/a
EVOMALLS.COM, DOE 22 d/b/a
FRIDAYCOLLECTION.MYSHOPIFY.COM, DOE
23 d/b/a GOGOODDISCOUNT.COM, DOE 24
d/b/a HLSHIRT.COM, DOE 25 d/b/a
HUNTERBUUK.COM, DOE 26 d/b/a
INTELLEGANTMARKETS.COM, DOE 27 d/b/a
IZIEBOOK.COM, DOE 28 d/b/a JENLION.CO,
DOE 29 d/b/a JENWIND.CO, DOE 30 d/b/a
JOLOSTORE.COM, DOE 31 d/b/a KA-
SHOPP.MYSHOPIFY.COM, DOE 32 d/b/a
KIWIBOOKCLUB.MYSHOPIFY.COM, DOE 33
d/b/a MAGIC.ENGASTORE.COM, DOE 34 d/b/a
NOAMALLS.COM, DOE 35 d/b/a
OSCARMALLS.COM, DOE 36 d/b/a
PAYVERSITYSTORE.MYSHOPIFY.COM, DOE
37 d/b/a PRICEAIRSTORE.COM, DOE 38 d/b/a
RITZYISH.US, DOE 39 d/b/a SHEELLAS.COM,
DOE 40 d/b/a SMART-EDU-
STORE.MYSHOPIFY.COM, DOE 41 d/b/a
SOURCE4STUDENT.COM, DOE 42 d/b/a
STINGMALL.COM, DOE 43 d/b/a
STUDENTNCLASS.MYSHOPIFY.COM, DOE 44
d/b/a STUDYHALLPRESS.COM, DOE 45 d/b/a
TEESPOPS.COM, DOE 46 d/b/a
TESTBANKKLICK.COM, DOE 47 d/b/a
TOPBOOKS.ZIPLOMA.COM, AND DOE 48 d/b/a
VALERIEHOPTOP.COM

                Defendants.


                    AMENDED PRELIMINARY INJUCTION

       Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth Publishing Group, LLC

d/b/a Macmillan Learning, Elsevier Inc., McGraw Hill LLC, and Pearson Education, Inc.

(collectively, “Plaintiffs”) have moved against Defendants Does 1 – 48, doing business as,

respectively,   allebooksvital.com,     anlifestyles.com,    blogshirts68.club,    bookdeskshop.com,

bossiva.com,     duplanaca.com,       duranbooks.com,       ebestreader.com,      ebook.engastore.com,

ebookclouds.com, ebooklisttop.com, ebooksmartly.com, ebooksnow.org, ebookspaces.com,

ebookspot.shop,      ebooksrocket.com,       ecoebook.com,        eduplify.com,       eperfectedu.com,

estoreselect.com,     evomalls.com,       fridaycollection.myshopify.com,         gogooddiscount.com,

hlshirt.com, hunterbuuk.com, intellegantmarkets.com, iziebook.com, jenlion.co, jenwind.co,

jolostore.com, ka-shopp.myshopify.com, kiwibookclub.myshopify.com, magic.engastore.com,

noamalls.com, oscarmalls.com, payversitystore.myshopify.com, priceairstore.com, ritzyish.us,

sheellas.com,       smart-edu-store.myshopify.com,           source4student.com,        stingmall.com,

studentnclass.myshopify.com,          studyhallpress.com,      teespops.com,        testbankklick.com,

topbooks.ziploma.com, valeriehoptop.com, and those additional websites identified on Appendix


                                                  2
A (the “Infringing Sites”), and under the names, aliases, and email address identified on Appendix

A hereto (collectively, “Defendants”), for a preliminary injunction pursuant to Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1116), and N.Y. C.P.L.R. § 6201. Plaintiffs proceed on the basis that Defendants are reproducing

and distributing unauthorized electronic copies of Plaintiffs’ copyrighted textbooks, as set forth in

Plaintiffs’ Complaint.

       The Court, having reviewed the Complaint; Plaintiffs’ Memorandum of Law, supporting

Declarations, and all other papers submitted with their Motion for an Order to Show Cause Why a

Preliminary Injunction Should Not Issue; Plaintiffs’ March 16, 2020 submission (ECF No. 16);

and the entire record herein, and having held a hearing on the Order to Show Cause and granted

Plaintiffs’ request for a Preliminary Injunction on February 24, 2020, makes the following findings

of fact and conclusions of law:1

       1. Plaintiffs have served Defendants with the Complaint and Exhibits A-C, the Court’s

           January 29, 2020 Ex Parte Order (“Ex Parte Order”), and Plaintiffs’ supporting papers

           in connection with the Ex Parte Order. See ECF No. 9.

       2. The Court has personal jurisdiction over Defendants under N.Y. C.P.L.R. § 302(a),

           including on the grounds that Defendants sell unauthorized electronic copies of

           Plaintiffs’ copyrighted textbooks (“Infringing eBooks”) through highly interactive

           websites that are continuously accessible to New York consumers and/or have sold

           such Infringing eBooks to New York consumers, and Plaintiffs have been injured in

           New York by Defendants’ infringing conduct.


1
 The Court previously made the Findings of Fact and Conclusions of Law in the February 24,
2020 Preliminary Injunction (ECF No. 14), except that additional language has been added to
paragraph 2 of the Conclusions of Law to reference the newly-added Appendices A and C hereto.


                                                 3
       3. Plaintiffs are likely to succeed in showing that Defendants have infringed and are

            continuing to infringe Plaintiffs’ federally registered copyrights by reproducing and

            distributing the Infringing eBooks, including via the Infringing Sites.

       4. The reproduction and/or distribution of the Infringing eBooks will result in immediate

            and irreparable injury to Plaintiffs if the requested relief is not granted.

       5. The balance of potential harm to Defendants by being prevented from continuing to

            profit from their illegal and infringing activities if a preliminary injunction is issued is

            far outweighed by the harm to Plaintiffs, their businesses, and the value associated with

            Plaintiffs’ copyrights if a temporary restraining order is not issued. Defendants are not

            harmed by being prevented from continuing to profit from illegal and infringing

            activities.

       6. Public interest favors issuance of a preliminary injunction in order to protect Plaintiffs’

            interests in and to their respective copyrights, and to protect the public from being

            deceived and defrauded by Defendants’ infringing copies of Plaintiffs’ textbooks.

       NOW, THEREFORE, IT IS HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1116), and the Court’s inherent equitable power to issue provisional remedies ancillary to its

authority to provide final equitable relief, and no prior application having been granted, that:

       1.       Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this preliminary

injunction are enjoined from:

                a)        Directly or indirectly infringing any copyrighted work that is owned or

                          exclusively controlled by any of Plaintiffs (“Plaintiffs’ Textbooks”), i.e.,




                                                   4
                      any copyrighted work published under any of the imprints identified on

                      Appendix B hereto;

               b)     Copying,     reproducing,       manufacturing,   downloading,      uploading,

                      transmitting, distributing, selling, offering to sell, advertising, marketing,

                      promoting, or otherwise exploiting any of Plaintiffs’ Textbooks without

                      Plaintiffs’ express written authorization;

               c)     Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

                      inducing the copying, reproduction, manufacture, download, upload,

                      transmission, distribution, sale, offering for sale, advertisement, marketing,

                      promotion, or other exploitation of any of Plaintiffs’ Textbooks without

                      Plaintiffs’ express written authorization;

               d)     Using, hosting, operating, maintaining, creating, or registering any

                      computer server, website, domain name, domain name server, cloud

                      storage, e-commerce platform, online advertising service, social media

                      platform, or payment processing service to support the Infringing Sites or

                      otherwise enable, facilitate, permit, assist, solicit, encourage, or induce the

                      infringement of Plaintiffs’ Textbooks, as set forth in subparagraphs (a)

                      through (c) above.

               e)     Transferring ownership or control of the websites, domain names, or

                      accounts associated with Defendants’ Infringing Sites.

       2.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this preliminary

injunction, and any financial institutions, i.e., banks, payment processing companies, savings and




                                                  5
loan associations, credit card companies, credit card processing agencies, merchant acquiring

banks, or other companies or agencies that engage in the processing or transfer of money and/or

other assets (“Financial Institutions”), who receive actual notice of this preliminary injunction,

must immediately locate all accounts holding or receiving money or other assets owned, connected

to, associated with, held by, or transferred in connection with Defendants’ Infringing Sites or

Defendants’ sale of Plaintiffs’ Textbooks (“Defendants’ Accounts”) and immediately cease

transferring, withdrawing, or otherwise disposing of any money or other assets in Defendants’

Accounts or allowing such money or other assets in Defendants’ Accounts to be transferred,

withdrawn, or otherwise disposed of without prior Court approval; provided that no Financial

Institution is required to locate any account or cease to transfer, withdraw, or otherwise dispose of

any assets in Defendants’ Accounts to the extent that the accounts cannot be reasonably located

based on the information provided in Appendix A or Appendix C hereto or otherwise provided

by the Plaintiffs. This paragraph 2 applies, without limitation, to Defendants’ Accounts and the

Financial Institutions listed on Appendix C hereto.

       3.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this preliminary

injunction, shall not begin or continue to operate any website or other e-commerce business that

offers for sale, sells, or otherwise reproduces or distributes electronic copies of textbooks, books,

or journals without disclosing at least seven (7) days in advance to Plaintiffs’ counsel, by email to

fleischman@oandzlaw.com, the domain name, website location, and/or URL of such website or

e-commerce business.

       IT IS FURTHER ORDERED that the Court’s Expedited Discovery Order contained

in the Ex Parte Order shall remain in effect until further order of the Court.




                                                  6
       IT IS FURTHER ORDERED that this Preliminary Injunction replaces and supersedes

the Preliminary Injunction issued on February 24, 2020 (ECF No. 14) and shall remain in

effect until further order of the Court.



It is SO ORDERED this       19 day of March, 2020.

                                                              /s/ John G. Koeltl
                                                                     John G. Koeltl
                                                              United States District Judge




                                               7
